Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ophelia Azriel De’Lonta appeals the district court’s order denying relief on her complaint alleging violations under 42 U.S.C. § 1983 (2006) and the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 2000cc (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. De’Lonta v. Johnson, No. 7:11-cv-00175-JCT-RSB, 2012 WL 2921539 (W.D.Va. July 17, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.